                 Case 2:19-cv-10091-JAK-KS Document 5 Filed 11/26/19 Page 1 of 4 Page ID #:843


            1      THEODORE J. BOUTROUS JR., SBN 132099
                      tboutrous@gibsondunn.com
            2      ABBEY HUDSON, SBN 266885
                     ahudson@gibsondunn.com
            3      GIBSON, DUNN & CRUTCHER LLP
                   333 South Grand Avenue
            4      Los Angeles, CA 90071-3197
                   Telephone: 213.229.7000
            5      Facsimile: 213.229.7520
            6      PETER S. MODLIN, SBN 151453
                     pmodlin@gibsondunn.com
            7      GIBSON, DUNN & CRUTCHER LLP
                   555 Mission Street, Suite 3000
            8      San Francisco, CA 94105-0921
                   Telephone: 415.393.8200
            9      Facsimile: 415.393.8306
          10       THOMAS A. MANAKIDES, SBN 229119
                     tmanakides@gibsondunn.com
          11       JOSEPH D. EDMONDS, SBN 297984
                     jedmonds@gibsondunn.com
          12       GIBSON, DUNN & CRUTCHER LLP
                   3161 Michelson Drive
          13       Irvine, CA 92612-4412
                   Telephone: 949.451.3800
          14       Facsimile: 949.451.4220
          15       PETER E. SELEY, pro hac vice application to be submitted
                     pseley@gibsondunn.com
          16       GIBSON, DUNN & CRUTCHER LLP
                   1050 Connecticut Avenue, N.W.
          17       Washington, DC 20036-5306
                   Telephone: 202.955.8500
          18       Facsimile: 202.467.0539
          19       Attorneys for Defendant THE BOEING COMPANY
          20                             UNITED STATES DISTRICT COURT
          21                            CENTRAL DISTRICT OF CALIFORNIA
          22       GARY KAST; MONIQUE QUIGLEY;              CASE NO. 2:19-cv-10091
                   ZEV KAST,
          23                                                NOTICE OF RELATED CASES
                                     Plaintiffs,
          24
                         v.
          25
                   SOUTHERN CALIFORNIA EDISON
          26       COMPANY; EDISON
                   INTERNATIONAL; BOEING
          27       COMPANY; and DOES 1-100,
          28                         Defendants.

Gibson, Dunn &
Crutcher LLP
                 Case 2:19-cv-10091-JAK-KS Document 5 Filed 11/26/19 Page 2 of 4 Page ID #:844


            1      TO THE COURT AND ALL INTERESTED PARTIES:
            2              PLEASE TAKE NOTICE that pursuant to Central District of California, Local
            3      Rule 83-1.3, Defendant The Boeing Company advises the Court that the following
            4      actions listed below arise from the same or a closely related transaction, happening, or
            5      event. The information required by Local Rule 83-1.3, is set forth below:
            6              Geoff Abadee, et al. v. Southern California Edison, et al., USDC – Central
            7      District Case No. 2:19-cv-01701, which had previously been filed in Los Angeles
            8      Superior Court as Case No. 19STCV02028, was removed to this Court on March 7,
            9      2019.
          10               Greg Bashant, et al. v. Southern California Edison, et al., USDC – Central
          11       District Case No. 2:19-cv-01707, which had previously been filed in Los Angeles
          12       Superior Court as Case No. 18STCV06727, was removed to this court on March 7,
          13       2019.
          14               Terri Baklayan, et al. v. Southern California Edison, et al., USDC – Central
          15       District Case No. 2:19-cv-06011, which had previously been filed in Los Angeles
          16       Superior Court as Case No. 19STCV18649, was removed to this Court on July 12,
          17       2019.
          18               Andrew Von Oeyen et al. v. Southern California Edison et al., USDC – Central
          19       District Case No. 2:19-cv-03955, which had previously been filed in Los Angeles
          20       Superior Court as Case No. 19STCV04409, was removed to this Court on May 6,
          21       2019.
          22               Defendants Southern California Edison and Edison International are also
          23       defendants in the related action, and each case involves the same incident—a 2018
          24       wildfire called the Woolsey Fire—and each case alleges similar claims.
          25               1.    Accordingly, the cases meet the definition of related cases pursuant to
          26       Local Rule 83-1.3.
          27
          28

Gibson, Dunn &
Crutcher LLP

                                                               2
                 Case 2:19-cv-10091-JAK-KS Document 5 Filed 11/26/19 Page 3 of 4 Page ID #:845


            1      Dated: November 26, 2019
            2
                                                      GIBSON, DUNN & CRUTCHER LLP
            3
            4
                                                      By: /s/ Theodore J. Boutrous Jr.
            5                                                     Theodore J. Boutrous Jr.
                                                                      Peter S. Modlin
            6                                                          Peter E. Seley
                                                                   Thomas A. Manakides
            7                                                         Abbey Hudson
                                                                    Joseph D. Edmonds
            8
                                                      Attorneys for Defendant THE BOEING
            9                                         COMPANY (Erroneously sued as BOEING
                                                      COMPANY)
          10
          11       103585043.2

          12
          13
          14
          15
          16
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP

                                                          3
                 Case 2:19-cv-10091-JAK-KS Document 5 Filed 11/26/19 Page 4 of 4 Page ID #:846


            1                                          PROOF OF SERVICE
            2               I, Cynthia Martinez, declare as follows:
            3            I am employed in the County of Orange, State of California, I am over the age of
                   eighteen years and am not a party to this action; my business address is 3161
            4      Michelson Drive, Irvine, CA 92612, in said County and State. On November 26,
                   2019, I served the following document(s):
            5
                            NOTICE OF RELATED CASES
            6
                   on the parties stated below, by the following means of service:
            7
                             Gary P. Kast                              Cristina E. Limon
            8                8618 Saloma Ave.                          2244 Walnut Grove Avenue
                             Panorama City, CA 91402                   Rosemead, CA 91770
            9                Tel (818) 282-6108
                             E-Mail garypkast@gmail.com                Agent for Service of Process for
          10                                                           Southern California Edison Company
                             Attorney for Plaintiffs                   and Edison International
          11
                             Douglas J. Dixon
          12                 Andrew K. Walsh
                             Jennifer Hayden
          13                 Hueston Hennigan LLP
                             523 West 6th Street, Suite 400
          14                 Los Angeles, CA 90014
          15                 Attorneys for Southern California
                             Edison Company and Edison
          16                 International
          17         BY OVERNIGHT DELIVERY: On the above-mentioned date, I enclosed the
                      documents in an envelope or package provided by an overnight delivery carrier
          18          and addressed to the persons at the addresses shown above. I placed the
                      envelope or package for collection and overnight delivery at an office or a
          19          regularly utilized drop box of the overnight delivery carrier with delivery fees
                      paid or provided for.
          20
                     (FEDERAL) I declare under penalty of perjury that the foregoing is true and
          21                   correct.
          22
                            Executed on November 26, 2019.
          23
          24
                                                                          Cynthia Martinez
          25
                   103585043.2
          26
          27
          28

Gibson, Dunn &
Crutcher LLP

                                                                 4
